Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on December 10, 2021 have been received.
Claims 1-15, 17, 18, 21-23, 27, 30-33, 35-43, 45, 47, 49, 50, 53-58, 64-66, and 73-75 were previously canceled by applicant. 
Claims 16, 19, 20, 24-26, 28, 29, 34, 44, 46, 48, 51, 52, 59-63, and 67-72 are pending in this application, claims 44, 46, 48, 51, 52, 59-63 and 67-72 are withdrawn from further consideration (see Restriction/Election below), and claims 16, 19, 20, 24-26, 28, 29, 34 are being examined on the merits.

Restriction/Election:
Applicant's election with traverse of Group I, claims 16, 19, 20, 24-26, 28, 29 and 34 in the reply filed on 12/10/2021, is  acknowledged.  The election of species “mass spectrometry” and “SEQ ID NO: 1” in the same reply is also acknowledged.  
The traversal is on the ground(s) that (see page 3 3rd paragraph – continued on page 4 of Response filed on 12/10/2021) while the claims may be patentibly distinct, the technical feature shared among the claims is the detectio of aepartyl proteases to detect malignant cancer and mucinous cyst. 
This is not found persuasive because as explained in detail in the Restriction/Requirment for the unity of invetion (mailed on 8/10/2021), the inventions of Groups I and II, Groups I and III, Groups I and IV, and Groups I and V, Groups II and IV, Groups II and V, Groups III and IV, Groups III and V, and Gropus IV and V, lack unity of invention because they are not drawn to only one of the listed combinations of categories, they provide for multiple methods within a single application, also they lack corresponding special technical feature(s). In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE 
The requirement is still deemed proper and is therefore made FINAL.

Claims 44, 46, 48, 51, 52, 59-63 and 67-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2021.

Objection(s):
Claims 19, 20, 25 and 29 are objected to because of the following informalities:  
In claim 19, line 2, replace “measuring-the” with –measuring the--.
In claim 20, line 1, before CEA replace “the” with –a--, and replace “CEA” with – a Carcinoembryonic antigen (CEA)--.
In claim 25, line 5, replace “an analog” with –a functional analog--.
In claim 29, replace “CEA” with --Carcinoembryonic antigen (CEA)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 25 the recitation “wherein the substrate is one or a plurality of substrates chosen from a substrate with formula: DEGWALQH (SEQ ID NO: 1), …” fail to include all the limitations of the claim 24 upon which it depend. 

Suggestion: amend claim 25 to include all the limitations of the claim 24 and define which member(s) of the group is/are specific substrate(s) for cathepsin E, gastricsin, and functional fragments thereof.

Claim 26 fails to further limit the subject matter of the claim 16 upon which it depends.
Suggestion: in claim 26 line 2, after cyst insert –further--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 and 34 are rejected under 35 U.S.C. 101 because:
The claimed invention is directed to a judicial exception, i.e., as abstract idea, without significantly more. 
According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).
Therefore, if the claim does recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I), then the claim is NOT eligible at Prong One of revised Step 2A. 
Claims 16 and 34 read:

16. A method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl protease or functional fragment thereof in a sample.
34. The method of claim 16, wherein the sample is a cystic fluid.

According to the above-mentioned Guidance in Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This prong adds a more detailed eligibility analysis to step one of the Alice/Mayo test (USPTO Step 2A) than was required under prior guidance.
Because there are not any additional elements recited in the claim beyond the judicial exception, the claimed method as recited in claims 16 and 34 do not integrate the judicial exception into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  
Therefore, the claimed method is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (Int. J. Cancer. 1996, Vol. 67, p. 492-497).

Regarding claim 16, Azuma et al. disclose a method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
Regarding claim 34, Azuma et al. disclose wherein the sample is cystic fluid (mucus produced by mucin-producing tumors) (see for example, p 492 right-hand colum “Materials and Methods” paragraphs titled “Subjects” and “Immunohistochemsitry for CTSE” or Cathepsin E).
Azuma et al. therefore clearly anticipate the claimed method.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, 20, 24-26, 28, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Int. J. Cancer. 1996, Vol. 67, p. 492-497) as applied to claims 16 and 34 above, and Abd-Elaliel et al. (2010, which is cited in IDS filed on 05/04/2021) and Park et al. (2011, which is cited in IDS filed on 05/04/2021) and of Keller et al. (Biochimie. 2010 Nov;92(11):1705-14).


The teachings of Azuma et al. with respect to the limitations of claims 16 and 34 were discussed above in detail.

Regarding claim 28, Azuma et al. also teach calculating a score based on the presence of cathepsin E  ,… and correlating the presence of cathepsin E such that the presence cathepsin E is greater than a control (detection frequency of CTSE in pancreatic juice of patients, … and hight frequency of CTSE in patients with dutcal adenocarcinoma, …, and further the antibody was evaluated by absoption controls) (see for example, p. 493 “Results” 2nd and 3rd paragraphs and p. 496 right-hand colum, and p.493 left-hand column 1st paragraph), and further teach CTSE as a useful marker for diganosing pancreatic cancer (p. 495 left-hand clolumn paragraph below Figure 3 legend).


Azuma et al. do not teach exposing the sample to mass spectrometry (the elected species), and further do not teach contacting the sample to at least one substrate specific for cathepsin E … (claim 24), the substrate is DEGWALQH (SEQ ID NO: 1) (eleted species) (claim 25), contacting the sample with a substrate specific for cathepsin E… (claim 26) and further measuring the quantity of CEA in the sample (claim 20 and 29).
However, regarding exposing the sample to mass spectrometry (the elected species), although Azuma et al. teach exposing the sample to at least one labeled antibody specific for an epitope of cathepsin E (a non-elected species) (pancreatic juice samples collected from patients was assayed by ELISA using CTSE monoclonal antibody, … Immunohistochemical analysis of CTSE showing expression of CTSE in pancreatic ductal adenocarcinomas) (see for example, p. 493 right-hand column “Results” 2nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
nd paragraph, and paragraphs 2.3. and 2.4., p. 1007 paragraph 3.5. and p. 1008 paragraph 4.).
Therefore, in veiw of the above teachings a person of ordinary skill in the art before the effective filing date of the invention would have been capable of modifying the method taught by Azuma et al. by substituting the techinique of mass spectrometry taught by the prior at to be useful in detecting the proteolytic activity of the aspartic peptidase/cathepsin E (taught by Abd-Elaliel et al.) for the detecting method of Azuma et al. with a reasonable expectation of success in exposing a sample of least one aspartyl protease taught by Azuma et al. with as substrate specific for cathepsin E detecting a presence or quantifying an amount of cathepsin E in a sample of the subject, by contacting the sample with a substrate specific for cathepsin E and and diagnosing a subject with a mucinous cyst when the presence or quantity of cathepsin E and/or gastricsin and/or functional fragment thereof is detected or quantified, . Because Azuma et al. teach a method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl protease or functional fragment thereof in a sample, and CTSE as a useful marker for diganosing pancreatic cancer, and because Abd-Elaliel et al. teach a technique of exposing a sample comprising at least one aspartyl protease and a specific for cathepsin E and analyzing by mass spectrometry to detect the proteolytic activity of the aspartic peptidase cathepsin E (Cath E). The motivation, for example, as taught by Abd-Elaliel et al. would be because the method allows selective detection of Cathespin E activity.
In addition, regarding the substarte having SEQ ID NO: 1 (claim 25), before the effective filing 
Regarding measuring CEA quantity (claims 20 and 29). Park et al. teach measuring an amount of CEA (carcinoembryonic antigen) in cyst fluid as a diagnostic biomarker for mucinnous pancreatic cysts  which are important to predict pancreatic cancer/adenocarcinoma (see for example, p. 1 “Introduction”, p. 2 “Methods, p. 5 2nd-3rd paragraphs, p. 6 last paragraph, also Abstract). 
Therefore, a person of ordinary skill in the art before the effective filing date of invention knowing that increased CEA levels in cyst fluid is a biomarker for differentiating mucinnous pancreatic cysts (as taught by Partk et al.) would have beed motivated to apply the teachings of prior art and to further measure CEA in the sample taught by prior art with a reasonable expectation of success in measuring an amount of CEA in the sample taught by Azuma et al. and provide the claimed diagnosing method. The motivation, for example, as taught by Park et al. would be because increased CEA levels in cyst fluid is a biomarker for differentiating mucinnous pancreatic cysts.

Conclusion(s):
No claim(s) is allwed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651